Case 20-12881-amc        Doc 27     Filed 01/12/21 Entered 01/12/21 15:33:01          Desc Main
                                    Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

   In re:                                        :
                                                 :
            HEATHER MOORE                        : Chapter 13
                 and                             :
            GREGORY A. MOORE, II                 :
                                                 :
                          Debtors                : Bankruptcy No. 20-12881AMC

          MOTION TO DISALLOW FIRST GUARANTEE MORTGAGE
     CORPORATION’S POST PETITION COUNSEL FEES AS UNREASONABLE

            Scott F. Waterman, Esquire, Standing Chapter 13 Trustee, (“Trustee”) moves the

   Court pursuant to Sections 105 and 1322 of the Bankruptcy Code, and Federal Rule of

   Bankruptcy Procedure 3002.1(e) for the entry of an order disallowing First Guaranty

   Mortgage Corporation’s (“First Guaranty’s”) postpetition attorney’s fees and costs. In

   support of his motion the Trustee states as follows:

            1.     On September 10, 2020 First Guaranty filed a secured Proof of Claim in

   the amount of $180,347.22 with an arrears of $2,125.91 for a residential mortgage on the

   Debtors’ home located at 2832 Phipps Ave., Willow Grove, PA 19090. A copy of the

   Proof of Claim is attached as Exhibit “A.”

            2.     Thereafter, on January 4, 2021 First Guaranty filed a Notice of

   Postpetition Mortgage Fees, Expenses and Charges seeking $1,175.00 for attorney’s fees

   and $60.00 for three separate property inspections dated on September 29, 2020, October

   26, 2020 and November 23, 2020. A copy of the Notice is attached as Exhibit “B.”

            3.     First Guaranty is seeking payment of $1,175.00 in attorney’s fees for a

   residential mortgage which was less than three months in arrears pre-petition.




                                                1
Case 20-12881-amc       Doc 27     Filed 01/12/21 Entered 01/12/21 15:33:01              Desc Main
                                   Document     Page 2 of 4



          4.      Act 6 is Pennsylvania's general usury law. See Police v. Nat'l Tax

   Fundinq, 225 F.3d 379, 392 (3d Cir. 2000); 41 Pa. Cons. Stat. § 101 et seq.

          5.      The statute serves several purposes. One is to set maximum interest rates.

   See 41 P.S. §§ 201, 301-303. Another is to regulate the mortgage foreclosure process in

   order to provide protections to help homeowners avoid the foreclosure and loss of their

   homes. See, e.g. Ayers v. Philadelphia Hous. Auth., 908 F.2d 1184, 1187 (3d Cir. 1990);

   Wells Fargo Bank N.A. v. Spivak, 104 A.3d 7, 16 (Pa. Super. Ct. 2014).

          6.      The notice provisions of Act 6 merely regulate the foreclosure process, by

   "postpon[ing] the exercise of [the mortgagee's] right to accelerate until after the

   mortgagor had received notice of and opportunity to cure a default." Johnson v. Phelan

   Hallinan & Schmieg, LLP, 2018 WL 2452003, at *7 (Pa. Super. Ct. June 1, 2018).

          7.      Act 6 originally applied to residential mortgages which had an original

   principal balance of under $50,000.00. 41 P.S. §101. In 2008 the legislature increased

   the ceiling to $217,873.00 (thereby increasing the scope of Act 6’s coverage).

          8.      The mortgage at issue was prepared on March 25, 2016. See First

   Guaranty’s Proof of Claim and the original principal amount of the loan was

   $196,347.00.

          9.      Act 6’s statutory pre-foreclosure notice requirements apply to First

   Guaranty’s residential mortgage claim. 41 P.S. §403(a). See Faulkner v. MT Bank, (In re

   Faulkner), Adv No. 17-276 (Bankr.E.D. Pa. 2018)(J.Frank).

          10.     As amended, no attorney fees may be charged for legal expenses incurred

   for a residential mortgage prior to or during the 30-day notice period provided under




                                                 2
Case 20-12881-amc        Doc 27    Filed 01/12/21 Entered 01/12/21 15:33:01             Desc Main
                                   Document     Page 3 of 4



   section 406 of the Loan Interest and Protection Law. See 68 Pa.C.S. §2311, which

   amended Act 6 on December 11, 2018.

           11.     Upon information and belief, at no time prior to the bankruptcy filing did

   First Guaranty send any Notice(s) to the Debtors in compliance with Act 6 regarding its

   claim filed in this case.

           12.     Because First Guaranty did not send an Act 6 Notice or commence a

   foreclosure suit against the Debtors, Act 6 prohibits it from charging the Debtors

   attorney’s fees or other charges unauthorized by §§404 or 406. See 41 Pa. Stat. Ann. §§

   404, 406. In re Stanley, 2018 WL 297852 (Bankr.M.D. Pa. 2018); In re Schwartz, 68

   B.R. 376 (Bankr.E.D. Pa. 1986); In re Faulkner, above.

           13.     Accordingly, First Guaranty is prohibited from seeking attorney’s fees for

   this matter. See In re Faulkner.

           14.     A number of courts have held that preparing a proof of claim is merely a

   ministerial act, and the creditor is not entitled to fees. See In re Madison, 337 B.R. 99,

   105 (Bankr. N.D. Miss. 2006); In re Allen, 215 B.R. 503 (Bankr.N.D. Tex. 1997); In re

   Banks, 31 B.R. 173 (Bankr.N.D. Ala 1982)(creditor not entitled to a fee for preparation

   of proof of claim where the filing of such did not require legal training or involve the

   practice of law); In re Staggie, 255 B.R. 48, 56 (Bankr.D. Idaho 2000).

           15.     Even if First Guaranty entered into an agreement with an attorney to pay

   $1,175.00 to review the Debtors’ plan and draft a proof of claim, “such a flat fee

   arrangement represents a bargain struck by the client and the attorney and, while the flat

   fee is binding upon those parties, it is not necessarily binding on a debtor or bankruptcy




                                                 3
Case 20-12881-amc        Doc 27    Filed 01/12/21 Entered 01/12/21 15:33:01             Desc Main
                                   Document     Page 4 of 4



   estate from whom reimbursement is sought pursuant to 506(b) or section 1322(e).” In re

   Bartch, 2009 WL 3583215 at *3 (Bankr.M.D. N.C. 2009).

          16.     First Guaranty’s postpetition fees are unreasonable and should be

   disallowed.

          17.     The Trustee believes that First Guaranty may have a pattern and practice

   of seeking reimbursement of counsel fees in violation of Pennsylvania law.

          18.     Separately, there is no reasonable basis for First Guaranty to undertake

   three successive monthly property inspections of the Debtors’ property and therefore 2/3

   of the $60.00 fee or $40.00 should be denied.

          WHEREFORE, pursuant to Federal Rule of Bankruptcy Procedure 3002.1(e) the

   Trustee requests this Court disallow First Guaranty’s postpetition fees and $40.00 in

   property inspection fees as listed in its January 4, 2021 Notice, and pursuant to 11 U.S.C.

   §105 require First Guaranty to submit an accounting of all Notices of Postpetition

   Mortgage Fees, Expenses and Charges filed in Pennsylvania within the last 12 months

   where it has sought attorney’s fees for residential mortgages where no Act 6 Notice was

   sent pre-petition, and grant such other and further relief as is just and proper.

                                                  Respectfully Submitted,



   Dated: January 12, 2021                By:     /s/Scott F. Waterman
                                                  Scott F. Waterman, Esquire
                                                  Standing Chapter 13 Trustee
                                                  2901 St. Lawrence Avenue, Suite 100
                                                  Reading, PA 19606
                                                  Telephone: (610) 779-1313




                                                 4
